Title: From George Washington to Paul-François-Jean-Nicolas, comte de Barras, 4 June 1781
From: Washington, George
To: Barras, Paul-François-Jean-Nicolas, comte de


                        
                            Sir
                            Head Quarters New Windsor 4th June 1781.
                        
                        I have had the honor of receiving your favor of the 31st of May. His Excellency The Count de Rochambeau
                            transmitted to me the result of the Council of War held on Board the Duke de Burgoyne; and The Duke de Lauzun, who was
                            kind enough to be the bearer of it having informed me that he was authorized by your Excellency and the Count de
                            Rochambeau to enter into a free communication with me upon the subject of the deliberations of the Council, and to request
                            my opinion upon the propriety of their determination. I take the liberty, still to recommend the measure of removing His
                            Majesty’s Fleet to Boston as a port more safe in all possible contingencies than New port can be after the principal part
                            of the French land Force shall be withdrawn: But however as I would not wish to oppose my singl judgment to that of so
                            many Gentlemen of experience, especially as there is a combination of Marine Affairs of which I confess my entire
                            ignorance. I have expressed my wish to The Count de Rochambeau that the matter may be again considered, and have informed
                            him that with such aids as the Council of War may possibly acquire from later intelligences they should still adhere to
                            their opinion that the fleet may safely remain in Newport under the protection of 400 french troops and 1000 Militia, I
                            shall be satisfied. I have furnished the Count with letter to the Governers of Massachusetts and Rhode Island which he
                            will make use of as circumstance may require.
                        I shall be happy to receive a confirmation of the agreeable intelligences brought by Capt. Ledyard.

                    